Per Curiam. Appellant has petitioned for reconsideration of her motion for rule on the clerk to lodge the transcript. The record was refused by the clerk, and appellant’s motion for a rule denied by us, because Notice of Appeal was not timely filed. Appellant urges that we treat the failure as an unavoidable casualty, which we have done on occasion when the record was unavoidably tendered out of time. However, the rule of unavoidable casualty applies to the lodging of the record on appeal and not to the failure to file Notice of Appeal, the latter being jurisdictional. City of Hot Springs v. McGeorge Contracting Company, Inc., 260 Ark. 636, 543 S.W.2d 475 (1976) and Ward v. Universal C.I.T. Credit Corp., 228 Ark. 275, 307 S.W.2d 73 (1957).